*114Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about May 24, 2002, which, to the extent appealed from, terminated respondent father’s parental rights and transferred custody and guardianship of the child to petitioner for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the finding that respondent had permanently neglected the child by failing to plan for his future (see Social Services Law § 384-b [7] [a]). Although petitioner agency diligently endeavored to help respondent address his substance abuse problem by advising him that return of the child to his care and custody was contingent on his completion of a drug rehabilitation program, and by monitoring respondent’s progress in two treatment programs he had enrolled in, respondent participated only minimally to the extent of obtaining methadone, did not attend counseling and did not remain drug-free during the statutorily relevant period (see Matter of Antoine M., 7 AD3d 399 [2004]). Respondent also did not avail himself of parenting skills training, and he failed to attend service plan reviews designed to help him fulfill his planning responsibilities.
The court’s finding that termination of respondent’s parental rights was in the child’s best interests was supported by the requisite preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The child, who has been in the same pre-adoptive home since he was a year old, has a close relationship with the foster family, and his special needs are being met. Concur—Buckley, P.J., Ellerin, Lerner, Marlow and Catterson, JJ.